EX PARTE QUAYLE ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on June 29, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on June 29, 2022, is acknowledged.
Applicant’s submission of a replacement drawing figure, filed on June 29, 2022, is acknowledged.
Applicant’s remarks filed on June 29, 2022 and July 21, 2022 in response to the non-final rejection mailed on March 29, 2022 have been fully considered.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Serbin on July 20, 2022.
Please replace the claim set filed on June 29, 2022 with the following re-written claims. 

1-2.	(Canceled)  

3.	(Currently Amended)  A method of degrading monomethylamine
	adjusting the pH of a substance containing monomethylamine to 5-9;
	adding to the substance an isolated or purified strain of Pseudomonas aeruginosa named GDUTAN1, the strain deposited on May 24, 2017 in the China Center for Type Culture Collection in Wuhan University, Wuhan City, Hubei Province with a deposit number of CCTCC NO.: M 2017283, in an inoculating amount of 0.5-2.5 mL; and
reacting the substance and the strain of Pseudomonas aeruginosa at 20oC to 40oC to thereby degrade monomethylamine in the substance. 

4.	(Canceled)  

5.	(Previously Presented)  The method according to claim 3, wherein the substance comprises

6.	(Canceled) 

Sequence Compliance
The amendment to the specification filed on June 29, 2022 to include the sequence identifiers “SEQ ID NO: 2” and “SEQ ID NO: 3” at p. 8, bottom is acknowledged. However, the sequences of SEQ ID NO: 2 and SEQ ID NO: 3 are not in the sequence listing filed on March 20, 2020. Rather, the sequence listing filed on March 20, 2020 lists only a single sequence, SEQ ID NO: 1. In order to perfect the requirements for a sequence listing, applicant must provide a substitute sequence listing that includes the sequences of SEQ ID NO: 2 and SEQ ID NO: 3. See MPEP 2422.01.V.

Conclusion
This application is in condition for allowance except for the sequence compliance issue as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656